Citation Nr: 1210705	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-13 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion 




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to February 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's PTSD was primarily manifested by some panic attacks, sleep impairment, disturbance of mood, affect and motivation, and difficulty in establishing and maintaining social relationships, but absent significant impairment of speech, orientation, memory, thought, judgment or hygiene; such that his overall occupational and social impairment had not resulted in reduced reliability and productivity. 
 
2.  The evidence of record does not establish that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service, to include any noise exposure therein.

3.  The evidence of record establishes that the Veteran's tinnitus began during his military service and has continued since that time. 

4.  Hypertension is not an ischemic heart disease.

5.  The Veteran's hypertension did not first manifest on active duty service or within the first post-service year; and the evidence of record is against a finding that hypertension was caused by either military service or by any service connected disability.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, DC 9411 (2011). 
   
2.  Criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

3.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Criteria for service connection for hypertension, to include as secondary to his service connected PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
  
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
In August 2006, the Veteran first sought service connection for PTSD.  His claim was granted and he was assigned a 30 percent rating under C.F.R. § 4.130, Diagnostic Code 9411.  He appealed this determination, seeking a higher rating.

Under Diagnostic Code 9411, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

For example, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

In February 2012, the Veteran's representative reported that the Veteran was experiencing an increase in his intrusive thoughts about the war and his time in Vietnam.  He was also experiencing dreams about the Vietnam War, including being in a helicopter and falling out of the sky, and of stacking the bodies of dead American servicemen.  The representative noted that the Veteran was easily startled, felt detached from people, isolated himself, and had experienced continued family relationship issues.  The representative argued that a 50 percent rating was more appropriate than the 30 percent rating that is assigned.

In January 2007, the Veteran reported that he had difficulty adjusting after the war, indicating that he tried to carry on a normal life, but that the war had weighed on him.  He stated that he had a vasectomy at 23 out of fear that his herbicide exposure in Vietnam would cause birth defects.  He stated that he was unable to watch any movie with violence and that he continued to experience nightmares related to his time in service.  He reported finding it harder and harder to control his feelings and to keep a job for more than a year or two.

A VA treatment record from January 2007 noted that the Veteran was easily angered and labile, had trouble keeping jobs, and experienced nightmares.  He did not have any suicidal ideation or homicidal ideation.  The Veteran was referred to mental health.

In March 2007, the Veteran underwent a mental health intake evaluation.  He reported experiencing reoccurring nightmares and irritability for the previous six years.  He also reported feeling numb and detached from others, particularly since his mother's death six years earlier.  The Veteran was fully oriented, well-groomed, and made good eye contact.  He stated that generally he felt pretty good, although his affect was noted to be depressed.  The Veteran's speech and thought processes were within normal limits.  He denied any suicidal ideation or homicidal ideation.  He had no problems with attention/concentration and his insight and judgment were good.  He denied any unpredictability or impulsiveness.  

The doctor indicated that the Veteran had mild PTSD, providing highly probative evidence against this claim, noting that the Veteran had many strengths, including a loving and supportive wife of 16 years, a full-time job with a history of relatively stable employment, no substance abuse issues, and an active hobby.  The Veteran did voice some complaints of mild depressive symptoms, but did not identify any specific fears or phobias.  It was noted that the Veteran was currently working a night job which had thrown off his normal rhythm and contributed to sleep and irritability problems.  The Veteran was offered a spot in the PTSD program, but he was unsure whether it was something he wanted to do.

The Veteran was then provided with a VA examination in April 2007 at which he denied having ever been hospitalized for his PTSD.  He reported experiencing flashbacks approximately twice per month; and he stated that when he visited Thailand with his wife a year earlier he had a number of flashbacks.  He described feeling sad, anxious, angry and full of rage, and he indicated that he would have panic attacks when pushed into a corner.  He estimated half-a-dozen panic attacks since October 2006 (e.g. the previous six months).  The Veteran also described some avoidance.  He was married for 20 years to his first wife, and had been married to his second wife for 16 years at the time of the examination.  He stated that his second wife accommodated him when he did not want to do anything and would let him do his hobbies.  He did say that it was difficult to get close to others, and he reported having a short fuse and being easily startled, but he acknowledged having some close friends and he liked to build model cars and boats.  He reported working for a supermarket since October which was his third job in two years, but he denied any time lost from work secondary to his PTSD and he denied taking any medication for his PTSD.  He also denied any history of violence and any suicidal ideation or homicidal ideation.  On examination, the Veteran was fully oriented; he was well-groomed, cooperative, and friendly; he had normal speech; and he did not demonstrate any impairment of thought processes or communication.  He did report some perimeter checking prior to going to bed, and some problems with anger. 

The examiner diagnosed the Veteran with PTSD and assigned a GAF of 59, suggesting that the Veteran could likely benefit from PTSD coping skills training, and possibly some medication.

In February 2008, the Veteran stated at a VA treatment session that he was concerned that he had opened up a can of worms and was experiencing increased symptoms with a depressed mood.  It was noted that his sleep, appetite and energy were within normal limits.  A GAF score of 50 was assigned.  He again was offered treatment for his PTSD.  The Veteran stated that he had a very busy work schedule, but he felt that his PTSD was affecting him more, and he stated that he was willing to make time for treatment.

In April 2008, it was noted that the Veteran had been scheduled to enroll in the PTSD program, but he dropped out because of his work schedule.  Arrangements were made for the Veteran to be seen at the Vet Center to accommodate his work schedule.  It was noted that the Veteran had been married for 17 years to a supportive wife, and that he had friends and a brother he was close to.  The Veteran stated that he had been able to manage his memories of Vietnam until several years earlier when the current conflict started and since that time his intrusive thoughts had increased.  He reported difficulties with nightmares, and was easily startled.  He stated that he felt detached from others, and had irritability and some sleep difficulties.  The medical professional indicated that the Veteran was pleasant and cooperative with a euthymic mood and full affect.  His thought processes and content were linear and focused on work, hobbies, and his Vietnam memories.  The Veteran's insight and judgment were good and his memory was grossly intact.  The medical professional assigned a GAF of 55.

In May 2008, the Veteran submitted a statement indicating that he believed that his PTSD had increased in severity, and he submitted the report of an evaluation earlier that month by a private psychologist, Dr. G., who noted that the Veteran was troubled by emotional problems, having jumped from job to job with four jobs in the previous four years.  It was noted that the Veteran lived with his wife and liked to build models.  At the evaluation, the Veteran was clean, neat and cooperative.  His affect was somewhat labile and he had some depression.  There was no indication of any delusion or hallucination.  His judgment was fair to good, and he was neither suicidal nor homicidal.  It was noted that the Veteran liked to isolate and work alone when possible.  The Veteran reported having some nightmares, flashbacks and anxiety about Vietnam memories.  Dr. G. asserted that the Veteran had survival guilt and trust problems.  He also reported exaggerated startle response.  Dr. G. assigned a GAF of 50, asserting that the Veteran's PTSD had affected his relationships and led to job changes.  Dr. G. contended that the Veteran's symptoms had been exacerbated and seemed to impair him more than the 30 percent rating would indicate.

However, aside from providing the assertion that the Veteran's symptoms impaired him more than the 30 percent rating would indicate, Dr. G. gave no explanation as to why this was so.  He did not identify which symptoms were more pronounced such that the Veteran's PTSD related symptomatology would be better described by a 50 percent schedular rating.  Dr. G. did not demonstrate that he had any knowledge of the rating criteria at all, and therefore, the Board will consider the symptoms described in the evaluation report, but will afford the doctor's conclusory statement less probative weight.  In fact, many of the problems cited would fall within the criteria of a 30 percent evaluation.   

In his substantive appeal, the Veteran asserted that he did not feel that the 30 percent rating compensated him for what he had been going through for the previous 40 years.  However, he did not describe any actual current psychiatric symptoms.  While the Board is sympathetic to the any readjustment difficulty that the Veteran may have experienced, the purpose of the VA disability system is to address the current impairment that is being caused by a service connected disability; and thus the Board's analysis must focus on the psychiatric symptoms that have been described during the course of the Veteran's appeal. 

In April 2009, the Veteran testified at a hearing before a DRO that he had recently lost his job working in maintenance and service for a supermarket.  He indicated that his supervisor had recognized that he worked better alone and had tried to accommodate him, but he believed that he had been too vocal about several things that had taken place in the company.  He felt that his PTSD symptoms had impaired his employment, reasoning that he had been steadily employed his whole life, but that over the previous six years he had a harder time dealing with younger workers and their attitudes.  As such, he would change jobs periodically.  He lamented that he had had a great job from which he had planned to retire at 66, but that apparently did not work out.  The Veteran reported that he was not currently receiving treatment, but he had just signed up at the Vet Center to receive counseling.

Following the hearing, the Veteran was provided with another VA psychiatric examination in May 2009.  The Veteran reported that since service he had experienced flashbacks whenever he heard helicopters; he was particularly bothered by the war in the middle east; and he estimated having nightmares 2-3 times per week.  He reported losing his job five weeks earlier after being allegedly written up for poor job performances.   He denied taking any psychiatric medication.  He stated that he took care of some chores and bills.  He stated that he helped his wife get groceries and complete other activities.  He stated that in the past he had engaged in building radio-controlled boats, but did not do it anymore.  At the examination, the Veteran was in no acute physical distress, he was cooperative, spoke coherently and relevantly, and did not espouse any thought disorder.  His emotion was congruent and he reported being irritable and feeling depressed, although he denied any hopelessness or helplessness.  He was fully oriented and did not have any memory or attention impairment.  The examiner found that the Veteran's PTSD was mild and assigned a GAF of 60.

Having reviewed the evidence of record, the Board concludes that the Veteran is appropriately rated at 30 percent.  

As an initial point, the majority GAF scores that have been assigned for the Veteran's PTSD throughout the course of his appeal have generally been in the moderate range.  It is true that the Veteran was assigned GAF scores of 50 on two occasions (February and May 2008), which technically is assigned for serious symptoms, but even then, such a score is tantamount to moderate symptoms as a GAF of 51 would be moderate.  Moreover, the GAF of 50 in February 2008 was assigned immediately after the Veteran began seeking treatment for his PTSD, and it was apparent that this caused a temporary increase in symptoms, as the Veteran worried that he had opened a can of worms.  However, less than two months later in April 2008, the Veteran's GAF score had risen to 58.  

The private psychologist in May 2008 did return the Veteran's GAF score to 50 and stated that the Veteran's symptoms appeared to warrant a higher rating, but he did not identify which symptoms he was referring to and the symptoms he did cite provide evidence in support of the current evaluation. 

As noted above, a GAF score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, looking briefly at the examples of behavior consistent with a rating between 41 and 50, the symptoms are simply incompatible with the Veteran's situation.  For example, the Veteran has consistently denied any suicidal ideation or homicidal ideation, he has not identified any obsessional rituals (much less severe ones), and he has not described any problems with the law.  Similarly, the Veteran has reported having several good friends on occasion.  The only example which is remotely close to the Veteran's situation is the inability to keep a job, yet the Veteran has remained fairly steadily employed throughout his appeal, and a GAF score between 51-60 contemplates some work difficulty.

In reviewing Dr. G's report, the identified symptoms included moderate sleep disorder, some exaggerated startle response and a quickness to anger.  Dr. G. also stated that the PTSD had some impact on the Veteran's social and occupational functioning.  As such, it is unclear which symptoms would justify a GAF of 50.  

However, reviewing the criteria for a 30 percent rating, the Board notes that chronic sleep impairment, social and occupational impairment, depressed mood, anxiety and suspiciousness are all contemplated by such a rating.  Conversely, a 50 percent rating contemplate symptoms such (for example only) as speech problems, panic attacks more than weekly, and impaired judgment and thinking.  These symptoms have simply not been described by the evidence of record.

The Veteran was provided with two VA examinations, but neither examination report described PTSD symptomatology that would be considered consistent with a 50 percent rating.  In fact, at the most recent VA examination in 2009, the examiner concluded that the Veteran's psychiatric symptomatology was mild.  

Throughout the course of the Veteran's appeal, he has been married to a supportive wife.  He has also asserted that he has several good friends and has a positive relationship with a brother.  The Veteran has held several jobs during the course of the appeal, but he has generally been employed throughout, and some occupational impairment is contemplated by a 30 percent rating.  Even when not employed, the Veteran does errands with his wife.  

Reviewing the treatment records, the Veteran has remained cooperative and well-groomed throughout.  He has not shown any speech impairment or impaired judgment or thinking.  The Veteran did report experiencing periodic panic attacks and having trouble sleeping, but the fact remains that a 30 percent rating contemplates both panic attacks and chronic sleep impairment.  To merit a 50 percent rating, the panic attacks must occur at least weekly, which has not been shown by the evidence of record.  For example, at this first VA examination, the Veteran reported an increase in panic attacks stemming from a trip to Thailand.  However, even then, he reported only a dozen panic attacks over the course of six months, which would be less than one per week.

The Board has reviewed the Veteran's testimony and statements, and acknowledges that his PTSD is undoubtedly symptomatic.  To this end, the Board does not wish to minimize the impact of the Veteran's symptoms or suggest that they are not impairing.  However, as described above, the symptoms are simply not found to warrant a 50 percent rating at any time during the course of the Veteran's appeal.  It is important for the Veteran to understand that if he did not have some problems associated with his PTSD there would be no basis for a compensable evaluation, let alone a 30 percent evaluation for this disability.   

As such, a schedular rating in excess of 30 percent for PTSD is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms are sleep impairment, panic attacks, nightmares, and occupational impairment, all of which are specifically contemplated in the rating assigned.  Moreover, higher schedular ratings are available for more severe symptoms.  As such, it is not felt that the assigned schedular rating is inadequate.  Accordingly, referral for consideration of an extraschedular rating is not warranted.   

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes.  See  38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim.  Id.

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Hypertension and sensioneural hearing loss are considered to be chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Tinnitus

The Veteran contends that he has tinnitus as the result of military noise exposure.  In February 2012, the Veteran's representative explained that the Veteran had served as a helicopter electrician while in Vietnam, which he asserted exposed him to military noise, including engine whine and other noise from the helicopters.  He also indicated that while in Vietnam he was exposed to enemy mortar rounds, explosions, and the firing of automatic weapons without the benefit of hearing protection.  

The Veteran's DD-214 indicates that his military occupational specialty was Aircraft Repairman, which would likely involve military noise exposure; and his corroborated stressor involved enemy mortars detonating in close proximity to his location.  This too was undoubtedly loud.  As such, it is conceded that the Veteran had noise exposure while in service.  38 U.S.C.A. § 1154(a)

At a VA examination in December 2006, a diagnosis of tinnitus was confirmed.  As such, the issue becomes whether the Veteran's tinnitus either began during or was otherwise caused by his military service. 

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the Veteran testified at a hearing before a DRO in April 2009 that he had experienced ringing in his ears since he got out of the Army.  

Ringing in the ears is something the Veteran is competent to report, as it is a symptom that is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board must assess the credibility of the Veteran's testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Board has not found any reason to doubt the veracity of the Veteran's statements.  In his claim, the Veteran indicated that his tinnitus had commenced in 1969, which was consistent with an in-service onset.  Additionally, at his VA examination he stated that the onset was at least 30 years ago (which would put the onset within the range of service).  While this statement alone would not place the onset of the Veteran's tinnitus in service, the Board does not find that it undermines his later clarification about the actual onset of his tinnitus that he voiced at his DRO hearing.

As such, the Board finds that the Veteran's testimony is sufficiently credible to establish that the Veteran's tinnitus began while he was still on active duty and that it had continued to the present day.  Thus, a medical opinion of record is not needed to connect the current disability to service.

The Board acknowledges that the VA examiner at the December 2006 VA examination concluded that it was less likely than not that the Veteran's current tinnitus was caused by his military noise exposure, but no rationale was supplied for this conclusion.  Moreover, this opinion was rendered prior to the Veteran asserting that the ringing in his ears had actually begun in service and continued to the present, and therefore the examiner was not able to consider the Veteran's competent lay testimony of having ringing in his ears while in the service.  Thus, the opinion was not based on a full knowledge of the evidence that is now of record.

As such, the Board concludes that the evidence for and against the Veteran's claim is at the very least in relative equipoise, and reasonable doubt will therefore be resolved in the Veteran's favor.  Accordingly, service connection for tinnitus is granted.




Bilateral hearing loss

In addition to tinnitus, the Veteran is also seeking service connection for bilateral hearing loss.  However, as will be described below, the result for hearing loss is different.

As described above, the Veteran's military noise exposure has been conceded.  However, the mere exposure to acoustic trauma during service is not sufficient to merit service connection; rather, such exposure must cause a chronic disability.  With that in mind, the Board will turn to the Veteran's claims.

The Veteran's service treatment records show no complaints of, or treatment for, hearing loss while he was in service.  On a medical history survey completed in conjunction with his enlistment physical in January 1967, the Veteran specifically denied any ear trouble or hearing loss.  More importantly, on a medical history survey completed in conjunction with his separation physical the Veteran again denied any hearing loss or any ear trouble.  

Hearing tests were conducted both at enlistment and again at separation.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the December 1966 induction hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5) to the puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  

Audiometric testing conducted at the enlistment physical in December 1966 (converted to ANSI standards) revealed (pure tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
25
20
20
20
15

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  As such, it would appear that the Veteran had some slight hearing loss at entry into service, despite his report of no hearing loss.
 
As noted, a second audiometric test was administered at separation in February 1969, which showed the following (pure tone thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

5
LEFT
5
0
0

0

As such, the Veteran's hearing at separation is considered to be "normal".  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  

Following service, there is no indication of any hearing problems for a number of years.  In fact, there is no indication of hearing problems for multiple decades after separation, as the first evidence of hearing problems appeared in a May 2005 treatment record from a Dr. P. which noted that the Veteran had hearing loss and was using a hearing aid.  

A private audiogram in September 2006 confirmed bilateral hearing loss, and it was noted that the Veteran had last been seen in August 2001 for his hearing.  The audiologist indicated that there were slight decreases in hearing sensitivity bilaterally since 2001.

As such, evidence has not been presented to show that sensioneural hearing loss manifested to a degree of ten percent or more within a year of separation, and presumptive service connection is not warranted on that basis.  38 U.S.C.A. §§ 1101(3) , 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Moreover, the multi-decade gap between the Veteran's discharge from active duty service (1969) and the first suggestion of hearing problems (in the early 2000s) is not consistent with a finding of in-service onset of chronic disability since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Nevertheless, the Court in Hensley indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

As such, the Veteran was provided with a VA examination in December 2006 at which he reported decreased hearing acuity in both ears that was greatest with TV and with crowds.  He informed the examiner that he served as a helicopter electrician in the army and that he was exposed to jet turbine engines and automatic weapons while in service (as such, it is clear from a reading of the examination report that the examiner had full knowledge and understanding of the extent of the Veteran's military noise exposure).  Since service, the Veteran reported working as a butcher and indicated that he did some woodworking (albeit with hearing protection).  The examiner reviewed the Veteran's claims file and his medical records.  Audiometric testing showed (pure tone thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
60
75
LEFT
30
35
45
60
65

Word recognition scores were 94 percent in each ear using the Maryland CNC Word List.  The Veteran was diagnosed with mild to severe bilateral hearing loss.   The examiner, however, opined that it was less likely than not that the Veteran's hearing loss was caused by military noise exposure, explaining that the Veteran's separation audiogram showed hearing within normal limits bilaterally with puretone thresholds of 5db or below.

It is also noted that in May 2008, the Veteran was seen by a private psychologist, Dr. G., to evaluate his PTSD.  In the evaluation report, Dr. G. noted that the Veteran had hearing problems for which he had now been fitted with hearing aids and stated that there was reason to believe that the Veteran's work around engines in the Army was related to this and his tinnitus.  However, Dr. G. failed to explain what this reason was, providing no rationale for his conclusory statement.  Unfortunately, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, there is no indication Dr. G. was aware that hearing testing at separation was normal or that the first evidence of bilateral hearing loss appeared decades after the Veteran separated from service.  

As such, Dr. G.'s remarks are afforded less probative weight than is the VA examiner's opinion, as the examiner had a better knowledge of the Veteran's medical history, including access to service treatment records showing no hearing loss at separation.

The law provides that a lay person, such as the Veteran, is competent to provide evidence of which he has personal knowledge that come through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  In this case, the determination of whether a person has a hearing loss disability for VA purposes is based on the results of audiometric testing which requires medical training and expertise.  As such, while the Veteran can state that he has had ringing in his ears since service, the Veteran is not considered competent to assert that his current hearing loss is the result of service when, at separation, his hearing was essentially normal.

The Veteran is competent to describe his perception of diminished hearing acuity, as this is something that can be observed through the use of one's senses.  To this end, the Veteran testified at a DRO hearing that he could not have passed the hearing test that was administered at separation, but he recalled being told that if he could not pass the test, he would not be discharged, so he reported simply pushing the button to pass the test.  While this is something the Veteran is competent to assert, the Board in adjudicating this claim must assess not only competency of such statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, there is no indication in the service treatment records to suggest any problems with the quality of the hearing test or its results.

Additionally, while the Veteran appears to suggest that he had hearing problems when he got out of service, but simply did not report them, his statement is undermined by his notations on his medical history survey completed in conjunction with his separation physical.  Even assuming that the Veteran simply pressed a button to pass the audiogram in an effort to accelerate his discharge, this does not explain his denial of any hearing loss on the medical survey he completed at that time, as the Veteran specifically noted three disabilities (eye trouble, mumps, and headaches) on the survey.  As such, the Veteran was clearly not concerned about reporting medical problems at that time.  The Veteran's history makes no sense in light of the record.    

Additionally, the Veteran filed a claim for VA disability benefits for an eye condition within the month he separated from service.  As such, logic would suggest that if the Veteran was, in fact, having hearing problems at separation that he would have at least noted it on his medical history survey, if not filed a claim for it, as he did with his eye condition.  Instead, the Veteran did not file for service connection for either bilateral hearing loss or tinnitus for more than 35 years after separation.  The Board acknowledges that the failure to file a claim for service connection on its own is not dispositive, but it is a factor to consider.  

While the Board can accept the fact that he may have had ringing in his ears and never filed a claim for this problem because he did not know he could, the failure to report hearing problems at separation (when asked) or to file a claim shortly thereafter undermines any assertion that the Veteran had hearing loss at separation.  This conclusion is reinforced by the fact that the Veteran did not report seeking or receiving any hearing treatment for more than three decades after service.  
 
The Veteran's representative noted the Veteran's 2006 assertion that he had experienced hearing loss for 30 years, but even taking this statement at face value would place the onset of the Veteran's bilateral hearing loss in approximately 1976, seven years after he separated from service. 

The Board acknowledges that a number of years have elapsed since the Veteran was in service, and as such, his allegation that he had hearing problems for more than 30 years may have been intended to indicate that the onset of his hearing problems was during service.  

However, such a contention is directly refuted by the Veteran's own notation on the medical history survey he completed in 1969 where he specifically denied having either ear trouble or hearing loss.  It would also be refuted by the audiogram which was conducted at separation, which revealed normal hearing at that time.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Importantly, the Veteran was never asked if he had ringing in his ears. 

As noted, service connection is not precluded for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  However, as described, the Veteran's statements place the onset of his bilateral hearing loss many years after he left service, and, a medical opinion is therefore necessary to link the Veteran's bilateral hearing loss to his military noise exposure to establish service connection.

Unfortunately, such evidence is lacking in this case.  As noted, the VA examiner who weighed in on the etiology of the Veteran's bilateral hearing loss found that it was less likely than not that it either began during or was otherwise caused by his military noise exposure.  The examiner reviewed the Veteran's claims file and was familiar with the Veteran's military noise exposure.  No other medical opinion has specifically challenged or refuted the examiner's conclusion, and the Veteran has not specifically disagreed with the examiner's statements, beyond objecting to the denials of service connection for bilateral hearing loss. 

A private psychologist did suggest that the Veteran's hearing loss was related to his military noise exposure, but as described above, this statement is of little probative value.

The Board acknowledges the Veteran's contention that his bilateral hearing loss was caused by in-service noise exposure.  However, the questions of causation involve complex medical issues that the Veteran is not competent to address.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran lacks the medical training/qualification to establish that his hearing loss was caused by his military noise exposure.
 
The Board is sympathetic to the Veteran's belief that his bilateral hearing loss was caused by military noise exposure, but at present there is no evidence of hearing loss in service, or for many years thereafter; and the medical opinion of record, which was obtained to address the etiology of the Veteran's bilateral hearing loss, concluded that it neither began during, nor was otherwise caused by, the Veteran's military service.  As such, the criteria for service connection simply have not been met; and therefore, the Board has no option but to deny the Veteran's claim for service connection for bilateral hearing loss.
	
Hypertension

The Veteran is seeking service connection for hypertension, which he believes may be secondary to his service connected PTSD.

Here, service treatment records show that at his enlistment physical the Veteran had blood pressure of 104/64.  There was no indication of any problems with blood pressure during service, and the Veteran specifically denied any high blood pressure on his medical history survey completed in conjunction with his separation physical.  The Veteran's blood pressure at his separation physical was 124/76.  The Board acknowledges that the Veteran's blood pressure reading at separation was slightly higher than it was at enlistment, but neither blood pressure reading was at a hypertensive level.  Moreover, hypertension was not diagnosed at that time, and there was also no indication on the separation physical to even suggest that the Veteran should be concerned about high blood pressure.

No evidence has been submitted to suggest that the Veteran's hypertension manifested to 10 percent within a year of separation.  As such, presumptive service connection is not available.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Veteran served in Vietnam, and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  In February 2012, the Veteran's representative argued that as a result of his service in Vietnam, the Veteran is presumed to have herbicide exposure, and he asserted that Agent Orange and other herbicides had been found complicit in causing hypertension in American military personnel who served in Vietnam.  However, the representative provided no citation to support his assertion that herbicide exposure caused hypertension; and, despite the representative's contention, hypertension is not a disease that has been presumptively linked to herbicide exposure.

Specifically, the Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c).  

In July 2009, the NAS issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The attached notice explains a determination made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension.  

Similarly, while several new diseases that are presumptive linked herbicide exposure were added recently, including ischemic heart disease, hypertension is specifically excluded from the meaning of "ischemic heart disease" as it is not a disease of the heart.  VA Training Letter 10-04, Training Guide, p. 14.  Hence the herbicide presumption is not applicable for hypertension, despite the representative's apparent contentions to the contrary.

A Veteran may still establish direct service connection through an evidentiary showing that a causal relationship between the herbicide exposure and the current diagnosis in a specific case.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  However, in this case, the sole evidence suggesting a possible relationship between the Veteran's hypertension and his presumed herbicide exposure is the statement by the Veteran's representative.  Unfortunately, as a layperson, he is not competent to render such an opinion, as it requires bringing to bear specialized medical knowledge and training beyond mere observation through the five senses.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Hypertension was not diagnosed at the time of the Veteran's separation from service, and the first post-service evidence of hypertension is not dated until the early 2000s.   For example, in January 2003, Dr. B. noted that the Veteran had been off his blood pressure medication.  The Veteran reported being treated by Dr. B. since 2002.

In a January 2007 statement, the Veteran asserted that he had experienced high blood pressure for more than 30 years, although he stated that he had only been on medication for it for four years.  However, even allowing that the Veteran's hypertension began 30 years earlier, it would place the onset of the hypertension approximately eight years after he separated from service.  Moreover, as noted, hypertension was not diagnosed at the Veteran's separation physical.  It is also unclear on what the Veteran is basing the statement that he had "hypertension for 30 years", as he has not identified any medical treatment for a number of years after service.  Such a statement from the Veteran undermines his creditability with the Board.  

The Board finds that the multi-year gap between the Veteran's discharge from active duty service (1969) and the first suggestion of hypertension (in the early 2000s) is not consistent with a finding of in-service onset of chronic disability since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There has similarly been no medical opinion of record advanced to even suggest that the Veteran's hypertension either began during or was otherwise caused by his military service. 

In his notice of disagreement, the Veteran alleged that his hypertension was secondary to his PTSD.  However, no evidence has been submitted to support such an assertion or to even suggest that there may be a link between the two.  The post-service medical records would only provide evidence against such a nexus. 

As described, the criteria for service connection for hypertension have not been met, and the Veteran's claim is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

With regard to the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension, required notice was provided by a letter dated in November 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as informing him how disability ratings and effective dates were assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records and all identified private treatment records, and the Veteran submitted statements on his behalf.  The Veteran also testified at a hearing before the RO and was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the May 2009 VA examination.  

The Board notes that no medical examination has been conducted, nor medical opinion obtained, with respect to the Veteran's hypertension claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

However, the standards of McLendon are not met in this case.  Service treatment records do not reflect treatment for hypertension in service, and the Veteran has never alleged in-service treatment.  Further, there is no medical evidence suggesting that the Veteran's hypertension even may have been caused by either service or by his service connected PTSD, nor is there any credible lay evidence of continuity of symptomatology of high blood pressure or hypertension since service.  In fact, there is no lay allegation of continuity of symptoms.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  Neither is present here.  In this regard, the Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the mere conclusory, generalized lay assertions that the Veteran's hypertension was caused by either his military service or by his service connected PTSD are insufficient to require the Secretary to provide a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Treatment records for both the PTSD and the hypertension only provide evidence against a suggestion that there is a connection. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
  
ORDER

A rating in excess of 30 percent for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for hypertension is denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


